UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY
FUND, AND APPRENTICESHIP,

JOURNEYMAN RETRAINING, EDUCATIONAL! |
AND INDUSTRY FUND et al., . ORDER |

 

Petitioners, 20 Civ. 666 (GBD)

-against-

 

EVEREST CONTRACTING CORP., a/b/a Everest
Construction Inc.,

Respondent.

GEORGE B. DANIELS, United States District Judge:
Petitioners’ letter requesting that this Court deem their petition as an unopposed motion for
summary judgment, (ECF No. 9), is DENIED. Plaintiff shall file any motion for default judgment

within sixty (60) days of this Order.

 

Dated: New York, New York SO ORDERED:

March 6, 2020 -

RG B. DANIELS
United States District Judge

 

 
